      Case 2:17-cr-00181-JTM-DMD Document 642 Filed 08/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                             CRIMINAL ACTION

 VERSUS                                               NO. 2:17-cr-181

 CHAD ALLEN SCOTT                                     SECTION “H”

______________________________________________________________________________

                     NOTICE OF INTENT TO FILE APPEAL
______________________________________________________________________________

       NOW INTO COURT, through undersigned counsel, comes defendant, Chad Allen Scott,

who respectfully moves this Honorable Court for an Order of Appeal to the United States Court

of Appeal for the Fifth Circuit, returnable on a date to be fixed by this Honorable Court.


                                              Respectfully submitted,

                                              FISHMAN HAYGOOD, LLP

                                              /s/ Kerry J. Miller
                                              KERRY J. MILLER (#24562), T.A.
                                              REBEKKA C. VEITH (#36062)
                                              201 St. Charles Avenue, Suite 4600
                                              New Orleans, LA 70170
                                              Telephone:      (504) 556-5549
                                              Facsimile:      (504) 310-0275
                                              Email:          kmiller@fishmanhaygood.com
                                                              rveith@fishmanhaygood.com

                                              -and-
     Case 2:17-cr-00181-JTM-DMD Document 642 Filed 08/16/21 Page 2 of 2




                                           MILLS AMOND LLC

                                           ALYSSON L. MILLS (#30492)
                                           KRISTEN D. AMOND (#37011)
                                           650 Poydras Street, Suite 1525
                                           New Orleans, LA 70130
                                           Telephone:    (504) 556-5523
                                           Facsimile:    (504) 556-5523
                                           Email:        amills@millsamond.com
                                                         kamond@millsamond.com

                                           CJA Counsel for Defendant,
                                           Chad Allen Scott




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the above and foregoing was electronically filed with the
Clerk of Court of the Eastern District of Louisiana by using the CM/ECF system, which will send
a notice of electronic filing to all counsel of record, on this 16th day of August, 2021.


                                                   /s/ Kerry J. Miller
                                                   KERRY J. MILLER




                                              2
